Capozzoli, J. P.
(concurring). There can be no doubt that CPLB 5223 provides for a far broader examination of a third party than did its predecessor section 782 of the Civil Practice Act. The latter was limited to an examination of such party concerning property, money or other means of the judgment debtor for satisfying the judgment. CPLB 5223 is not so limited and expressly permits an examination of a third party to the extent that he may be compelled to disclose ‘ all matter relevant to the satisfaction of the judgment ”.
An examination of the Third Preliminary Beport of the Advisory Committee on Practice and Procedure discloses a number of comments relating to CPLB 5223 and 5224. At page 258 (N. Y. Legis. Doc., 1959, No. 17, p. 258) there is the following *136comment: “ The phrase all matters relevant to the satisfaction of the judgment ’ in Section 52Í23 is new and is designed to change the rule of those cases which have held that examination must be limited to material means for satisfying the judgment. * * * There is no reason for precluding the judgment creditor from discovering such matters as the judgment debtor’s address, place of employment ”.
In Weinstein-Korn-Miller (vol. 6, par. 5223.05, p. 52-319) we find the following: “ there is no reason to preclude the judgment creditor from discovering such matters as the judgment debtor’s address ’ ’, and on the next page there is the following: “ A claim by the witness that he has no property belonging to the judgment debtor is not a valid reason for terminating the examination
For the reasons above given I concur.